Title: From John Adams to John Jay, 25 October 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            London Octr. 25. 1787
          
          I do myself the Honour to inclose Copy of Mr Fagels Letter to me of the 18th. and of my Answer of this day. and of my Letter to Mr. Dumas of this day. 
          
          I am very Sorry for his embarrassed situation. But know not the Cause of it, but by Conjecture. one Thing I know that the United States may very easily be involved in a War by indiscreet Intimacies, between their servants and foreign Powers and national Parties.— Congress have but two Ways to take upon this Occasion. either to dismiss Mr Dumas at the Requisition of the states General, or to write a Letter or order one to be wrote desiring their High Mightinesses to articulate the Particulars of their Exceptions and Displeasure against Dumas. This may gain time and Save Mr Dumas for so much time as will arrange all Things decidedly in Holland. With great Regard your / most obedient servant
          
            John Adams
          
        